DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/639,258, filed 6/30/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
The abstract of the disclosure is objected to because the last phrase of the abstract is incomplete.  Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 12/12/2019 are accepted to by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation “measured at pH 8”. pH is a measure of hydrogen ion concentration, a measure of the acidity or alkalinity of a substance. The pH value of a substance is directly dependent on the temperature and the same substance can have different pH at different temperature. The limitation “measured at pH 8” lacks the temperature value. For the purposes of examination, the limitation “measured at pH 8” is being interpreted as “measured at pH 8 at standard temperature and pressure”. Appropriate correction is required.
Claims 2 - 6 and 8 - 12 are rejected too as being dependent upon rejected claim 1 or 7.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abramson et al. (US PGPUB 2005/0152018) in view of (Wu et al. US 2012/0013971) and further in view of Wilcox et al. (US 2008/0266245).

Regarding claim 1, Abramson teaches an electro-optic display (refer to US 20050152018) comprising: 
a viewing surface (Fig. 6, viewing from below) through which a user views the display (Fig. 6, views the display 600, ¶ [0162]); 
a layer of bistable, (“bistable" [0023]), non-electrochromic electro-optic medium (“Non-Electrochromic Media and Displays”, ¶ [0347]); 

a polymer layer interposed between the electro-optic medium and the electrode (“a polymeric binder to form a coherent layer positioned between two electrodes”, ¶ [0024], and ¶ [0025]), 
the polymer layer comprising at least 10 micromoles per square meter of the viewing surface of a sulfite salt (“For example, barium sulfate particles, kaolin (clay particles), or lead oxide particles could be used”, [0209]; “A calcium-based material or other desiccant may be included within the display …. Appropriate calcium-based materials and desiccants include .. magnesium sulfate, sodium sulfate”, ¶ [0271]) or a salt of titanium (III), vanadium (II), iron (II), cobalt (II) or copper (I) (“titanium tetraisopropoxide; titanium tetrachloride may alternatively be used”; ¶ [0139])
Abramson doesn’t explicitly teach the polymer layer comprising a viewing surface wherein the sulfite salt or the salt of titanium (III), vanadium (II), iron (II), cobalt (II) or copper (I) has an oxidation potential more negative than 150 mV with respect to a standard hydrogen electrode, as measured at pH 8.
Abramson and Wu are related as electrophoretic displays.
Wu teaches polymer layer has an oxidation potential more negative than 150 mV with respect to a standard hydrogen electrode (“compounds having an oxidation potential less than 1.4 V”, ¶ [0091]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Abramson to include a compound having 
Abramson in view of Wu doesn’t explicitly teach hydrogen electrode, as measured at pH 8.
Abramson and Wilcox are related as electrophoretic displays.
Wilcox teaches polymer layer comprising a salt of titanium and oxidation potential measured at pH 8 (“the electrophoretic medium may be an encapsulated electrophoretic medium”, [0030]; “electrophoretic particle for use in the present electrophoretic media comprises Titania (TiO2)”, [0035] “The addition of polymer to the suspending fluid is capable of improving the image stability of electrophoretic media by several orders of magnitude”, [0096]; “the electrophoretic medium of the present invention is encapsulated, typically the capsules are held within a solid binder, and one or both electrodes of the display”, [0098], “resulting capsule slurry was adjusted to pH 8”, [0120]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Abramson in view of Wu to include polymer layer comprising a salt of titanium and oxidation potential measured at pH 8, as taught by Wilcox for the predictable result of improving the image stability of electrophoretic media, as taught by Wilcox in ¶ [0096].

Regarding claim 2, the electro-optic display according to claim 1 is rejected (see above).
Abramson in view of Wu and Wilcox teaches the microscope apparatus according to claim 1.
Wu further teaches the sulfite salt or the salt of titanium (III), vanadium (II), iron (II), cobalt (II) or copper (I) has a reduction potential (of the oxidized form) that is not greater than 1.0 V relative to a standard hydrogen electrode (“compounds having an oxidation potential less than 1.4 V, particularly less than 0.9 V”, ¶ [0091]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Abramson to include a compound having an oxidation potential not greater than 1.0 V relative to a standard hydrogen electrode, as taught by Wu for the predictable result of using a viewing surface with a compound having an oxidation potential for avoiding undesirable oxidation in air and a short display shelf life, as taught by Wu in ¶ [0091].
Regarding claim 3, the electro-optic display according to claim 1 is rejected (see above).
Abramson in view of Wu and Wilcox teaches the microscope apparatus according to claim 1.
Abramson further teaches the electro-optic display of claim 1, wherein the polymer layer comprises both the oxidized and the reduced forms of the sulfite salt (“For example, barium sulfate particles, kaolin (clay particles), or lead oxide particles could be used”, ¶ [0209]; “A calcium-based material or other desiccant may be included within the display …. Appropriate calcium-based materials and desiccants include .. 
Regarding claim 4, the electro-optic display according to claim 1 is rejected (see above).
Abramson in view of Wu and Wilcox teaches the microscope apparatus according to claim 1.
Abramson further teaches the electro-optic display of claim 1, where in the electro-optic medium is an electrophoretic medium comprising a fluid and a plurality of electrically charged particles dispersed in the fluid (“Particle-based electrophoretic displays make use of one or more types of electrically-charged particles dispersed in a suspending fluid”, ¶ [0019], ¶ [0020], and claims 7-10).
Regarding claim 5, the electro-optic display according to claim 4 is rejected (see above).
Abramson in view of Wu and Wilcox teaches the microscope apparatus according to claim 4.
Abramson further teaches the electro-optic display of claim 4, wherein the electrically charged particles and the fluid are confined within a plurality of capsules or microcells (“particles are deposited, there are optical gaps … to produce a microcell structure on oxide-coated conductive layer”, ¶ [0221]);
Regarding claim 6, the electro-optic display according to claim 4 is rejected (see above).

Abramson further teaches the electro-optic display of claim 4, wherein the electrically charged particles and the fluid are present as a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material (“fluid and the plurality of electrically charged particles are present as a plurality of discrete droplets and a continuous phase of polymeric material surrounds the droplets”, [claim 9]).

Claims 7 - 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abramson et al. (US PGPUB 2005/0152018) in view of Enger et al. (US 2008/0221289) and Wu et al. (US 2012/0013971) and further in view of Wilcox et al. (US 2008/0266245).

Regarding claim 7, Abramson teaches an electro-optic display comprising: 
a viewing surface (Fig. 6, viewing from below) through which a user views the display (Fig. 6, views the display 600, [0162]); 
a layer of bistable, (“bistable" [0023]), non-electrochromic electro-optic medium (“Non-Electrochromic Media and Displays”, [0347]); 
an electrode arranged to apply an electric field to the electro-optic medium (“at least one electrode arranged to apply an electric field to the electro-optic medium”, [0107] and claim 1; and a polymer layer interposed between the electro-optic medium and the electrode (“a polymeric binder to form a coherent layer positioned between two electrodes”, [0024], and [0025]). 

Abramson and Enger are related as electrophoretic displays (Enger, ¶ [0095]).
Enger teaches the polymer layer comprising at least 10 micromoles per square meter of the viewing surface of a hydroquinone, a catechol, a dihydropyridine or a metallocene, and wherein the hydroquinone, the catechol, the dihydropyridine or the metallocene (hydroquinone ¶ [0191], ¶ [0195], ¶ [0116]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Abramson to include polymer layer comprising viewing surface of a hydroquinone as taught by Enger for the predictable result of making the display with compound suitable for the preparation of liquid-crystalline compositions and have comparatively high birefringent properties, as taught by Enger in ¶ [0021].
Abramson in view of Enger doesn’t explicitly teach polymer layer has an oxidation potential more negative than 150 mV with respect to a standard hydrogen electrode as measured at pH 8.
Wu teaches polymer layer has an oxidation potential more negative than 150 mV with respect to a standard hydrogen electrode (“compounds having an oxidation potential less than 1.4 V”, ¶ [0091]).

Abramson and Wilcox are related as electrophoretic displays.
Wilcox teaches polymer layer oxidation potential measured at pH 8 (“the electrophoretic medium may be an encapsulated electrophoretic medium”, [0030]; “The addition of polymer to the suspending fluid is capable of improving the image stability of electrophoretic media by several orders of magnitude”, [0096]; “the electrophoretic medium of the present invention is encapsulated, typically the capsules are held within a solid binder, and one or both electrodes of the display”, [0098], “resulting capsule slurry was adjusted to pH 8”, [0120]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Abramson in view of Enger and Wu to include polymer layer oxidation potential measured at pH 8, as taught by Wilcox for the predictable result of improving the image stability of electrophoretic media, as taught by Wilcox in ¶ [0096].
Regarding claim 8, the electro-optic display according to claim 7 is rejected (see above).
Abramson in view of Enger, Wu and Wilcox teaches the microscope apparatus according to claim 7.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Abramson to include polymer layer comprising of a hydroquinone as taught by Enger for the predictable result of making the display with compound suitable for the preparation of liquid-crystalline compositions and have comparatively high birefringent properties, as taught by Enger in ¶ [0021], 
Wu teaches a reduction potential (of the oxidized form) that is not greater than 1.0 V relative to a standard hydrogen electrode (“compounds having an oxidation potential less than 1.4 V, particularly less than 0.9 V”, ¶ [0091]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Abramson in view of Enger to include a compound having an oxidation potential not greater than 1.0 V relative to a standard hydrogen electrode, as taught by Wu for the predictable result of using a viewing surface with a compound having an oxidation potential for avoiding undesirable oxidation in air and a short display shelf life, as taught by Wu in ¶ [0091].
Regarding claim 9, the electro-optic display according to claim 7 is rejected (see above).
Abramson in view of Enger, Wu and Wilcox teaches the microscope apparatus according to claim 7.
Enger further teaches the electro-optic display of claim 7, wherein the polymer layer comprises both the oxidized and the reduced forms of the hydroquinone, the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Abramson to include polymer layer comprising the viewing surface of a hydroquinone as taught by Enger for the predictable result of making the display with compound suitable for the preparation of liquid-crystalline compositions and have comparatively high birefringent properties, as taught by Enger in ¶ [0021].
Regarding claim 10, the electro-optic display according to claim 7 is rejected (see above).
Abramson in view of Enger, Wu and Wilcox teaches the microscope apparatus according to claim 7.
Abramson further teaches the electro-optic display of claim 7, where in the electro-optic medium is an electrophoretic medium comprising a fluid and a plurality of electrically charged particles dispersed in the fluid (“Particle-based electrophoretic displays make use of one or more types of electrically-charged particles dispersed in a suspending fluid”, ¶ [0019], ¶ [0020], and claims 7-10).
Regarding claim 11, the electro-optic display according to claim 7 is rejected (see above).
Abramson in view of Enger, Wu and Wilcox teaches the microscope apparatus according to claim 7.
Abramson further teaches the electro-optic display of claim 10, wherein the electrically charged particles and the fluid are confined within a plurality of capsules or 
Regarding claim 12, the electro-optic display according to claim 7 is rejected (see above).
Abramson in view of Enger, Wu and Wilcox teaches the microscope apparatus according to claim 7.
Abramson further teaches the electro-optic display of claim 10, wherein the electrically charged particles and the fluid are present as a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material (“fluid and the plurality of electrically charged particles are present as a plurality of discrete droplets and a continuous phase of polymeric material surrounds the droplets”, [claim 9]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.A/Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872